SWING, District Judge.
In construing a patent, the court should look to the patent, specifications and drawings, to ascertain what is the thing claimed and patented. Pitts v. Whitman [Case No. 11,196]; Davoll v. Brown [Id. 3,662]; Hogg v. Emerson, 11 How. [52 U. S.] 606; Goodyear v. Railroad [Case No. 5,563]; Bell v. Daniels [Id. 1,247].
Applying this rule, what is the thing claimed and patented? The patent recites that Philip Geier alleges, that he has invented a “new and useful improved mode of rendering wooden bungs impervious to liquids and gases.” In the schedule, the patentee says, he has invented a “new and useful improvement in wooden bungs,” and says: “My invention consists in rendering wooden bungs impervious to the passage of gases, or beer or other liquor, through the pores of the wood, by means of any suitable substance.” The drawing shows a bung with a coat of the impervious material. Then, the substance used, is described, as also its manner of application. The claim is, “a wooden bung rendered impervious to the passage of fluids through the pores of the wood, by means of the described or other suitable substance.”
I think, from the patent, specifications and drawings, that the invention of the pat-entee consisted in a wooden bung rendered impervious to the passage of gases, or beer, or other liquids. This is the thing he has produced. This is the end he has accomplished, and a fair interpretation and application of the language used, cannot well bear any other construction. The patentee points out the method by which his invention is produced, and the material used, to wit, by the application of impervious material to the end of the wooden bung. He also describes the particular material, which he regards as most suitable, but claims the use of any suitable substance for accomplishing the result The presumptions of the law are in favor of the patent and the utility of the invention; but, aside from that, the testimony establishes clearly the utility of the invention. The testimony shows, that many experiments had been made, prior to the .complainant’s invention, to produce such a thing; but they had failed to produce one adapted to the use for which they were designed. So far as the prior use of the respondent is concerned, the testimony does not show that his experiments were mor'e successful than many others, for it shows that the bungs, which ho manufactured, did not answer the purpose, and the use thereof was abandoned.
It is attempted to be shown in the testimony. however, that the invention had been used by other parties than those sot up in answer; and it is also attempted to be *161shown, that the invention had been described in printed pnblications. If the testimony clearly established either of these propositions, we might, perhaps, grant the respondent leave to amend; but they do not so clearly establish either point, as to warrant the court to permit such an amendment at the hearing of the case. Such testimony cannot, therefore, be considered by the court, except for the purpose of showing the state of the art at the time of complainant’s invention, and such knowledge would in nowise affect the construction which I have given to the patent. If the pleadings properly raised the issue, I should not think the patent void, by reason of the claim being too broad.
The respondent, having admitted the manufacture of the invention of the complainant. by the use of substances which are within complainant’s patent, is, therefore, guilty of an infringement; and, as no reference is desired, and the damage shown is but fifteen cents, a decree for an injunction will be granted, without costs.